Citation Nr: 1423629	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  14-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The electronic portion of the Veteran's record reveals that additional VA treatment records were associated with the record in August 2013.  However, review of these records does not reflect that any records pertain to the issue on appeal.  Accordingly, adjudication may proceed.  See 38 C.F.R. § 20.1304(c) (2013).

In his December 2012 substantive appeal, the Veteran requested a hearing before the Board.  A January 2014 letter notified him that a hearing had been scheduled, but later that month, the Veteran's agent notified the Board that the Veteran wished to waive his right to testify before the Board, and have his appeal decided on the evidence of record.  The Board thus finds that the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

The competent and credible evidence of record does not relate the Veteran's tinnitus to his military service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2011 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained; although the Veteran's agent indicated in his December 2013 substantive appeal that he was in the process of obtaining additional evidence, none has been submitted, and none was referenced in the January 2014 letter withdrawing the Veteran's hearing request.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The representative asked that a decision be made based on the evidence of record.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  An April 2013 VA examination was adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); 38 C.F.R. § 3.159(c)(4).  The examination is adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, VA's duty to assist has been met.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

An October 1970 periodic report of medical examination and an August 1972 service separation examination both do not reflect reports of tinnitus or a diagnosis of tinnitus.  The remaining service treatment records also do not reflect that the Veteran reported experiencing tinnitus during service.  

The Veteran's April 2011 claim for benefits lists "ringing in the ears" as an issue for which he intended to claim service connection, but it does not specify when he alleges he began to experience such symptoms.  VA treatment records dated during the appeal period similarly do not reflect that the Veteran reported tinnitus.  At the April 2013 VA examination, he reported that he had experienced tinnitus in approximately January 2002, when he began using a heavy duty impact gun for bigger trucks at work.  As tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative, a diagnosis of tinnitus is generally applied without further examination.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Although the evidence shows that the Veteran has tinnitus, the preponderance of the competent and credible evidence of record shows that the Veteran's tinnitus is neither related to nor had its onset in service.  As noted above, the Veteran has not alleged that his tinnitus onset in service.  His only assertion of record as to onset was made at the April 2013 VA examination, and it was that it began in approximately January 2002.  Further, the April 2013 VA examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of service because the Veteran noticed the tinnitus only after using a heavy duty impact gun at work, and not before.  No other medical opinions of record address this nexus.  To the extent that the Veteran's claim inherently asserts that his tinnitus to his military service, his opinion is outweighed by the well-reasoned opinion of the VA examiner, who unlike the Veteran, is qualified through education, training and experience to provide a medical opinion addressing whether the Veteran's tinnitus is related to or had its onset in service.  Such an opinion is also outweighed by the Veteran's report of history of tinnitus during the VA examination.  Thus, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


